                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

GABRIEL XAVIER COLLINS,

       Plaintiff,                                 )
                                                  )   Case No.: 3:20-cv-82
v.                                                )
                                                  )   Judge Curtis L. Collier
SEVIER COUNTY SHERIFF’S                           )   Magistrate Judge H. Bruce Guyton
DEPARTMENT, et al.,                               )
                                                  )
       Defendants.                                )

                                            ORDER

       On July 7, 2020, United States Magistrate Judge H. Bruce Guyton issued a Report and

Recommendation (“R&R”), recommending that Plaintiff’s motion for leave to proceed in forma

pauperis be granted and Plaintiff be assessed a $400 filing fee, Defendant Sevier County Sheriff’s

Department be dismissed from the case, and the claims against Defendants Johnathan Hays and

Dexter Robins be permitted to proceed. (Doc. 7.) More than fourteen days have passed and the

parties have not filed any objections to the R&R.

       After reviewing the record, the Court agrees with the Magistrate Judge’s recommendations,

except for the amount of the filing fee. Liberally construing Plaintiff’s filings, it appears he does

meet the requirements to proceed in forma pauperis. Because Plaintiff is a pro se prisoner, he

should be assessed a $350 filing fee.1 The Court agrees Plaintiff’s claims against Sevier County

Sheriff’s Department should be dismissed because it is not subject to suit under 42 U.S.C. § 1983,




       1
         Effective May 1, 2013, the Judicial Conference of the United States established a $50
administrative fee for filing a civil action in a United States District Court, which resulted in an
increase of the civil filing fee from $350 to $400. However, the $50 administrative fee does not
apply to cases filed by pro se prisoners who have been granted permission to proceed in forma
pauperis under 28 U.S.C. § 1915, as is the case here.


Case 3:20-cv-00082-CLC-HBG Document 8 Filed 08/13/20 Page 1 of 3 PageID #: 28
and even if Plaintiff intended to sue Sevier County, he cannot allege liability based solely on the

theory of respondeat superior. Finally, the Court agrees Plaintiff has plausibly stated excessive

force claims against the remaining defendants, and therefore will allow those claims to proceed.

       The Court thus MODIFIES and ACCEPTS the Magistrate Judge’s findings of fact,

conclusions of law, and recommendations (Doc. 7). Accordingly, the Court ORDERS as follows:

       1.      Plaintiff’s motion to proceed in forma pauperis (Doc. 1) is GRANTED;

       2.      Plaintiff is ASSESSED a $350 filing fee pursuant to 28 USC § 1915(b)(1). The
       custodian of Plaintiff’s inmate trust account is DIRECTED to submit to the Clerk, U.S.
       District Court, 800 Main Street, Suite 130, Knoxville, Tennessee 37902, as an initial partial
       payment, whichever is the greater of: (a) twenty percent (20%) of the average monthly
       deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%) of the average
       monthly balance in his inmate trust account for the six-month period preceding the filing
       of the complaint. 28 U.S.C. § 1915(b) (1)(A) and (B). Thereafter, the custodian of
       Plaintiff’s inmate trust account shall submit twenty percent (20%) of Plaintiff’s preceding
       monthly income (or income credited to Plaintiff’s trust account for the preceding month),
       but only when such monthly income exceeds ten dollars ($10.00), until the full filing fee
       of three hundred fifty dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been
       paid. 28 U.S.C. § 1915(b)(2). The Clerk is DIRECTED to mail a copy of this
       Memorandum and Order to the custodian of inmate accounts at the institution where
       Plaintiff is now confined and to the Attorney General for the State of Tennessee, and to
       provide a copy to the Court’s financial deputy;

       3.       Even liberally construing the amended complaint in favor of Plaintiff, it fails to
       state a claim upon which relief may be granted under § 1983 as to Defendant Sevier County
       Sheriff’s Department and this Defendant is therefore DISMISSED;

       4.      The Clerk is DIRECTED to send Plaintiff service packets (a blank summons and
       USM 285 form) for Defendants Johnathan Hays and Dexter Robins. Plaintiff is
       ORDERED to complete the service packets and return them to the Clerk’s Office within
       twenty (20) days of entry of this memorandum and order. At that time, the summonses
       will be signed and sealed by the Clerk and forwarded to the U.S. Marshal for service
       pursuant to Fed. R. Civ. P. 4. Plaintiff is NOTIFIED that failure to return the completed
       service packets within the time required may result in dismissal of this action for want of
       prosecution and/or failure to follow Court orders; and

       5.      Plaintiff is ORDERED to immediately inform the Court and Defendants or their
       counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it is the
       duty of a pro se party to promptly notify the Clerk and the other parties to the proceedings
       of any change in his or her address, to monitor the progress of the case, and to prosecute
       or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address

                                                2

Case 3:20-cv-00082-CLC-HBG Document 8 Filed 08/13/20 Page 2 of 3 PageID #: 29
      to this Court within fourteen days of any change in address may result in the dismissal of
      this action.


      SO ORDERED.

      ENTER:

                                                  /s/
                                                  CURTIS L. COLLIER
                                                  UNITED STATES DISTRICT JUDGE




                                              3

Case 3:20-cv-00082-CLC-HBG Document 8 Filed 08/13/20 Page 3 of 3 PageID #: 30
